DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on July 21, 2022:
Claims 1-4, 6, 8, 10 and 12 are pending;
The claim objection, 102 rejection and 103 rejection set forth in the previous Office Action are withdrawn in light of the amendment.
Allowable Subject Matter
Claims 1-4, 6, 8, 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery case comprising the particular battery case body part including a space, locking hole and a battery holder including first and second holding parts integrally formed with the case body, lid part including a claw part configured to both close the opening and remove the coin cell and interrelated features to such as particularly recited in claim 1.
Additional comments can be found in item 9 of the previous Office Action, incorporated herein as claim 1 has since been amended to include the allowable subject matter discussed in this item.  Therefore, claim 1 is allowed for at least those reasons set forth in item 9 of the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725